              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00359-MR


DWIGHT WAYNE MOORE, JR.,        )
                                )
                 Plaintiff,     )
                                )
vs.                             )
                                )
FNU FOX, et al.,                )                    ORDER
                                )
                 Defendants.    )
_______________________________ )

     THIS MATTER is before the Court on the pro se Plaintiff’s filing of two

unexecuted Summonses [Doc. 8].

     The incarcerated pro se Plaintiff filed this action pursuant to 42 U.S.C.

§ 1983 addressing an incident that allegedly occurred at the Foothills

Correctional Institution. [Doc. 1]. He names as Defendants: Foothills C.I.;

FNU Fox and FNU McLean, correctional officers at Foothills C.I.; and FNU

Mace and FNU Webb, supervisors at Foothills C.I. The Complaint has not

yet been reviewed for frivolity pursuant to 28 U.S.C. § 1915.

     On February 23, 2021, the Plaintiff purported to return unexecuted

Summonses for Defendants McLean and Fox. [Doc. 8]. However, the Court

has not yet reviewed the Complaint for frivolity, issued a service waiver to

the North Carolina Department of Public Safety, or ordered service by the


        Case 1:20-cv-00359-MR Document 9 Filed 03/01/21 Page 1 of 3
United States Marshals Service.       The Plaintiff’s attempt to serve these

Defendants himself is improper and premature.          [See Doc. 3: Order of

Instructions at ¶ 10] (instructing the Clerk of Court not to issue any

summonses in this case until specifically ordered by the Court); 28 U.S.C. §

1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he officers

of the court shall issue and serve all process, and perform all duties in such

cases.”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may

order that service be made by a United States marshal or deputy marshal or

by a person specially appointed by the court. The court must so order if the

plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. §

1915….”). The unexecuted Summonses are therefore stricken.                 See

generally Dietz v. Bouldin, 136 S.Ct. 1885, 1892 (2016) (“district courts have

the inherent authority to manage their dockets and courtrooms with a view

toward the efficient and expedient resolution of cases.”); [Doc. 3: Order of

Instructions at ¶ 8] (premature, misdirected, or otherwise improper filings will

not be permitted).

      IT IS, THEREFORE, ORDERED that Plaintiff’s Summonses [Doc. 8]

are STRICKEN.




                                       2

         Case 1:20-cv-00359-MR Document 9 Filed 03/01/21 Page 2 of 3
IT IS SO ORDERED. Signed: March 1, 2021




                                 3

  Case 1:20-cv-00359-MR Document 9 Filed 03/01/21 Page 3 of 3
